

115 HRES 992 IH: Condemning the actions taken by the Lao People’s Democratic Republic against the Hmong ChaoFa Indigenous people, and for other purposes.
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 992IN THE HOUSE OF REPRESENTATIVESJuly 12, 2018Mr. Garrett submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the actions taken by the Lao People’s Democratic Republic against the Hmong ChaoFa
			 Indigenous people, and for other purposes.
	
 Whereas the Hmong ChaoFa indigenous people, a peace-loving nation, existed more than 5,000 years in greater Asia and Southeast Asia, with their own distinct language, culture, religion, and national flag;
 Whereas the Hmong ChaoFa Indigenous Nation are the descendants of Hmong Great King Chi-You (Great Grand Father) and Joualidou was his Kingdom in 2600 B.C., and San-Miao Kingdom (now called Southern China), and Prince Nraug Na and Princess Gao Youa were the founders of the Great Kingdom of Jars (now called Plain De Jars), Xieng Khoung Province, Laos;
 Whereas the Hmong nation was allied with France during the French Indochina era for the French colonial empire from 1946 to 1954 under the command of Major Roger Trinquier;
 Whereas the Hmong people also allied with Thailand and the United States as the frontline troops to stop the annexation and colonial occupation of the region from the Pathet Lao regime and the Vietcong-North Vietnam military in Laos during the Vietnam war era, about 1960–1975, where more than 40,000 Hmong lost their lives;
 Whereas when Thailand and the United States withdrew their troops, the Hmong nation suffered from persecution and racial discrimination and were labeled as the enemy of the Pathet Lao or Lao People’s Democratic Republic (LPDR) and Vietnam because of the loss of thousands of lives and countless actions that were perpetrated by Thailand and the United States both in Laos and Vietnam during the Vietnam war era, 1960–1975;
 Whereas the LDPR has shown a history of arbitrary arrests and enforced disappearances, such as— (1)the imprisonment of Reverend Naw Karl Mua and two foreign journalists in June 2003 for their documentation of the Hmong in the Xaisomboun Special Zone;
 (2)the arrest of activists Thao Moua and Pa Phue Khang in June 2004 for orchestrating protests; (3)the arrest of activist Sompema Khantisouk in 2007 for speaking out against ecologically harmful development;
 (4)the arrest and subsequent disappearance of Hmong-Americans Hakit Yang, Cong Shi Neng Yang, and Trillion Yunhaison, during a 2007 visit to Laos;
 (5)the arrest and subsequent disappearance of Lao activist Sombath Somphone in December 2012, whose whereabouts are still unknown; and
 (6)the disappearance of Minnesota Lao-Americans Souli Kongmalavong, Bounthie Insixiengmai, and Bounma Phannhotha in January 2013;
 Whereas the repatriation of Hmong refugees from Thailand since 1990, leading to more than 8,000 Hmong forcibly sent back to Laos to suffer further discrimination, has resulted in the detention or disappearance of these refugees once in Laos, such as—
 (1)the deportation of Zoua Yang and her 27 children from Thailand in December 2005 after the group was arrested attending a Christian church in Ban Kho Noi, Phetchabun Province, Thailand, where upon arrival back in Laos, Ms. Yang and her children were detained, after which the whereabouts of much of the family are still yet unknown; and
 (2)the case of Kha Yang, arrested after his second forced return from Thailand in 2011, after which he disappeared and remains missing to this day;
 Whereas the violent military campaign of the LDPR against the Hmong ChaoFa, who refused to flee the country or surrender to the government for fear of arrest or death that began in 1975, saw about 7,000 Hmong indigenous men, women, and children out of more than 100,000 Hmong ChaoFa forced from their villages to the rainforest in the Hmong ChaoFa State, Xaisomboun Special Zone, Northern Laos;
 Whereas this campaign is ongoing and the Hmong ChaoFa continue to be hunted by the Lao military and Vietnamese mercenaries, and are now numbering less than 1,000, and are still living on leaves and roots, unable to farm in their nomadic situation;
 Whereas this campaign continues to be marked by death and violence, such as— (1)the murders of Hmong men Hue Xiong, Cha Xiong, Ze Xiong, and Bee Vang, at the hands of the Laos People’s Army (LPA) in the Phou Bia mountain area on February 22, 2013, and the wounding of Year Chang in the same incident, in which these unarmed Hmong men, three of whom were teachers at a nearby school, were among a group of 10 men who had left their village to search for food when they were fired upon by the military;
 (2)an attack on a Hmong village in the Xaisomboun Province of Laos by military forces where a Hmong woman and a Hmong man were killed, Pa Moua and True Moua, where the latter’s body was never recovered;
 (3)the disappearance of Hmong men Vajntxiag Vaj and Vue Thao after they were summoned to meet with a Lao police officer in the village of Lat Houang on September 14, 2016, after which Mr. Vaj’s corpse was found on September 20, 2016, and Mr. Thao’s corpse was found on September 23, 2016, in a local river, where both corpses had indications of severe beatings as limbs were broken;
 (4)the death of a 1-month-old baby by violent coughing on September 21, 2016, and the similar death of a 5-month-old baby on October 6, 2016, believed to be a result of chemical poisoning which the Hmong community suspects is being used as a tactic by the military as they experience symptoms related to chemical poisoning after military helicopters fly over their camps;
 (5)the death of Hmong men Kim Vang and Vangxeng Vang after an attack on October 17, 2016, by the LPA near Muoang Cha;
 (6)the deployment of heavy artillery, including 60mm, 80mm, and 120mm rounds that are randomly fired into suspected Hmong camps during morning, noon, and night; and
 (7)the ignored United Nations recommendation during the 66th Session in March 2005 in Geneva, where Article 9 of the Convention (C. 21) requested the Lao Government should start an initiative to find a peaceful solution between the Hmong ChaoFa Indigenous Nation and allow humanitarian aid such as food, medicine, and clothes to help the Hmong ChaoFa Indigenous Nation in the rainforest at Hmong ChaoFa State, Xaisomboun Special Zone, Northern Laos as soon as possible;
 Whereas the LDPR has continued to defy its commitments to international law and reject the requests of State parties and international institutions to visit or provide humanitarian aid;
 Whereas the Committee on the Elimination of Racial Discrimination (CERD) has raised serious concerns about the situation of the Hmong people in Laos since 2003, invoking its early warning and urgent action procedures, urging proper and impartial investigation into the areas, and urging authorities to invite the relevant United Nations mandate holders;
 Whereas eight United States Senators sent an urgent letter on May 16, 2008, to urge Secretary of State Rice to request Thailand’s Prime Minister Samak Sundaravej’s urgent help to stop the forced deportation of Hmong refugees in Huay Nam Khao and Nongkhai Detention Center, Thailand, back to Laos because the Hmong would face persecution by the LDPR;
 Whereas, in April 2011, the Committee on the Rights of the Child considered the malnutrition and high incidence of wasting disease in rural areas where Hmong reside an emergency situation;
 Whereas the CERD continued to voice concerns and recommendations in its review of Laos in 2012, reiterating its previous recommendation that the State party should invite United Nations bodies for the protection and promotion of human rights to visit the areas where members of the Hmong ethnic groups have taken refuge;
 Whereas the Universal Periodic Review of Laos in 2014 and 2015 contained concerns expressed by several treaty bodies, especially the CERD Committee, particularly the concern of overdue reports from the LDPR;
 Whereas the LDPR refuses to reestablish an in-country presence of independent organizations such as the United Nations High Commissioner for Refugees (UNHCR), which has been denied access to refugee camps in Laos since the expiration of its mandate in 2001;
 Whereas the growing systematic repression, arbitrary arrests, detention, and imprisonment of Hmong ChaoFa Indigenous Nation by the total absence of freedom of association, opinion, expression and the constant extrajudicial execution of innocent Hmong in the last 43 years from 1975 to the present of 2018; and
 Whereas by the rapid militarization of the Xaisomboum Special Zone, which seems to be an indication of a final eradication effort of the Hmong with the increasing density of military bases in the Phou Bia region and the deployment of occupying troops and heavy weapons, including tanks: Now, therefore, be it
	
 That the House of Representatives— (1)urges the Lao People’s Democratic Republic (LDPR) to—
 (A)cease its repeated and ongoing assaults on the Hmong community living in the jungle and ensure its insertion into society;
 (B)respect the Convention on the Rights of the Child, which it signed in 1989, and especially— (i)article 3.3, which states that State parties shall insure the care or protection of children; and
 (ii)article 6, which states that State parties recognize that every child has the right to life, and that State parties shall ensure to the maximum extent possible the survival and development of the child;
 (C)ensure that its election processes are competitive, free, fair, inclusive, and par­tic­i­pa­to­ry by allowing multiple parties to take part;
 (D)grant the United Nations High Commissioner for Refugees and such other international organizations access to the country;
 (E)abide by international law with regards to the treatment of Hmong returnees living in refugee camps;
 (F)demilitarize the Xaisomboum Special Zone; and (G)uphold its commitments to human rights treaties that it has ratified, particularly the International Covenant on Civil and Political Rights, the International Convention on the Elimination of All Forms of Racial Discrimination, the International Covenant on Economic, Social, and Cultural Rights, and the Convention on the Rights of the Child;
 (2)urges the United Nations to— (A)condemn the actions of the LDPR; and
 (B)invoke the Responsibility to Protect (R2P) mechanisms as soon as possible; (3)urges the Secretary General to consider action on this situation such as encouraging or instigating independent investigation;
 (4)urges the relevant mandate holders of the Council, including those addressing summary execution, disappearances, torture, internally displaced persons, health, food, water and sanitation, arbitrary detention, human rights defenders, truth, and minority issues to request onsite visits to the Hmong areas in Laos, either alone or in concert; and
 (5)urges the Council to— (A)consider requesting the High Commissioner to undertake action, including establishing a team of inquiry as has been established in other situations; or
 (B)establish its own committee of inquiry or appoint a special rapporteur or independent expert. 